Citation Nr: 1021104	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-30 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for L5-S1 small disc 
protrusion with degenerative disease, secondary to service-
connected disability.  

2.  Entitlement to service connection for sciatica with 
neuropathy, secondary to service-connected disability.  

3.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected disability.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine musculoligamentous strain.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) from January 2, 2009.
6.  Entitlement to TDIU prior to January 2, 2009.

  
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to March 
1996.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

Service connection for lumbar spine musculoligamentous strain 
was granted in a December 2006 rating decision and a 10 
percent disability evaluation was assigned.  In an August 
2007 rating decision, the evaluation was increased to 20 
percent.  The Board notes that since the increase to 20 
percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was afforded a personal hearing before a decision 
review officer at the RO in January 2008.  In addition, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge in Washington, D.C., via videoconference in October 
2009.  A transcript of each of the hearings has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


FINDINGS OF FACT

1.  Effective January 5, 2009, the combined rating for the 
Veteran's service-connected disabilities is 70 percent.

2.  The Veteran is unable to obtain and maintain any form of 
substantially gainful employment due solely to the effects of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim for TDIU benefits from January 5, 2009.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  
"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

Analysis


In this case, an April 2009 rating decision shows that the 
Veteran's right knee sprain with tendonitis is rated as 40 
percent disabling, migraines are rated as 30 percent 
disabling, and lumbar spine musculoligamentous strain is 
rated as 20 percent disabling.  His combined service 
connected disability rating effective from January 5, 2009, 
is 70 percent.  Thus, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have clearly been met from January 5, 2009.  Prior to January 
5, 2009, the Veteran's combined service-connected disability 
rating was 60 percent.  

With respect to whether the Veteran is entitled to TDIU 
benefits from January 5, 2009, the Board, having reviewed the 
evidence in this case, concludes that the evidence is in 
relative equipoise.  Resolving all doubt in the Veteran's 
favor, a finding of entitlement to TDIU is supportable from 
January 5, 2009.

May 2009 VA records note that the Veteran had driven herself 
to the facility and was going out of town.  While it was 
noted that medications prescribed for service-connected 
disabilities made her sleepy and could possibly compromise 
her ability to concentrate in an employment situations, 
records dated in April 2009 note no altered cognitive status.  
She was able to perform the "Get Up and GO" screen.  

In the present case, while there is some doubt as to whether 
the Veteran was unemployable due solely to service-connected 
disabilities from January 5, 2009, the Board finds that the 
evidence tends to establish that she has been unable to 
secure and follow a substantial gainful occupation because of 
her service connected disabilities from January 5, 2009.  The 
April 2009 VA opinion to the effect that it is very likely 
that incapacitating service-connected headaches interfere 
with any usual occupation and that the service-connected knee 
and back disabilities, as well as medication taken for 
service-connected disabilities, were likely to interfere with 
any usual occupation.  In addition, in a September 2009 
letter, the Veteran's private doctor stated that it was ill-
advised for the Veteran to work due to the medications she 
takes for pain in association with impairment due to the 
knee, back, and headache disabilities. 

In this case, the evidence tends to establish that the 
Veteran has been incapable of substantially gainful 
employment by reason of her service-connected disabilities 
from January 5, 2009.  Accordingly, a grant of TDIU from 
January 5, 2009, is warranted.  The issue of entitlement to 
TDIU prior to January 5, 2009, is addressed in the Remand 
below.  


ORDER

Entitlement to a TDIU is granted, effective January 5, 2009, 
subject to the criteria governing the award of monetary 
benefits.


REMAND

The Board notes that the Veteran testified that he been 
enrolled in VA Vocational Rehabilitation.  Transcript at 9 
(2009).  The vocational rehabilitation folder has not been 
associated with the claims file.  

In addition, she stated that she has been denied Social 
Security Administration (SSA) disability benefits on two 
occasions.  Transcript at 11 (2009).  These records have not 
been associated with the claims file.  

With respect to her claim for TDIU benefits prior to January 
5, 2009, the Board observes that the Veteran was in receipt 
of a combined 30 percent disability rating prior to May 31, 
2006, and 60 percent disability rating from May 31, 2006, to 
January 5, 2009.  During this later period, her service 
connected right knee disability was rated as 30 percent 
disabling; her service connected migraines were rated as 30 
percent disabling; and her service connected low back 
disability was rated as 20 percent disabling.  As her service 
connected migraines and low back disabilities are secondary 
to her service-connected right knee disability, the threshold 
requirements under 38 C.F.R. § 4.16(a) are met (disabilities 
resulting from common etiology or a single accident will be 
considered as one disability).  The issue of entitlement to 
TDIU benefits prior to January 5, 2009, is inextricably 
intertwined with the Veteran's claim for a higher evaluation 
for her service-connected lumbar spine disability.  
Accordingly, the Veteran's other claims on appeal must be 
addressed by the RO prior to the Board's consideration of 
TDIU remaining on appeal.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any SSA records 
pertinent to the Veteran's claims, to 
include any decisions and the medical 
records, upon which any decision was 
based, and particularly VA records.  All 
records obtained should be associated with 
the claims file.

2.  The AOJ should associate the Veteran's 
vocational rehabilitation folder with the 
claims file.

3.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
accomplish any further necessary 
development before returning the claims 
file to the Board.  If the benefits sought 
on appeal remain denied, a supplemental 
statement of the case should be issue and 
the Veteran afforded a reasonable period 
of time in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


